           Case 3:20-cv-02731-VC Document 151-2 Filed 05/12/20 Page 1 of 3




   FEDERAL DEFENDANTS’ RESPONSE TO SHORT-FORM BAIL APPLICATION

                                      Choung Woohn Ahn
11. Medical Condition(s) That Put Detainee At Risk:

       When encountered by ICE on February 20, 2020, Mr. Ahn claimed good health.

According to ICE’s records, he has diabetes, which is well controlled. He is also 74 years old.

Defendants have no record of Mr. Ahn being diagnosed with any additional risk factors, as

defined by the CDC. Defendants have no record of Mr. Ahn having had a heart attack. The

CDC does not list high blood pressure, 1 high cholesterol, latent tuberculosis, formerly being a

heavy smoker, or angina 2 as conditions that place individuals at higher risk of severe illness from

COVID-19. See Centers for Disease Control and Prevention, People Who Are at Higher Risk for

Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

higher-risk.html (last visited May 11, 2020).

       Moreover, the CDC has indicated that the listed underlying medical conditions might not

create a higher risk for severe illness from COVID-19 if the conditions are well controlled (as



       1
          Hypertension is mentioned on the CDC website in the context of discussing statistics
from China showing higher fatality for patients with comorbidities. See
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html.
However, it is not surprising that hypertension is not on the CDC’s list of high-risk conditions.
The CDC’s list already recognizes that people 65 or older are at higher risk for severe illness
from COVID-19, and it is not at all clear that hypertension in younger people alone puts them at
higher risk. According to the International Society of Hypertension, hypertension usually affects
the majority of people over 60, and therefore “there is no evidence that people with hypertension
are over-represented amongst those seriously infected by COVID-19. Indeed, the opposite is
true.” A Statement from the International Society of Hypertension on COVID-19, available at
https://ish-world.com/news/a/A-statement-from-the-International-Society-of-Hypertension-on-
COVID-19/. Similarly, the American Heart Association has noted that nearly half of Americans
deal with high blood pressure and warned that “elderly people with coronary heart disease or
high blood pressure may be more susceptible to the coronavirus and more likely to develop more
severe symptoms.” AHA Guidance, “What People with High Blood Pressure Need to Know
about COVID-19,” available at https://newsroom.heart.org/news/what-people-with-high-blood-
pressure-need-to-know-about-covid-19 (emphasis added).
       2
          The CDC lists serious heart conditions as high-risk factors. It is not clear whether
Plaintiffs allege that Mr. Ahn’s angina constitutes a serious heart condition.
           Case 3:20-cv-02731-VC Document 151-2 Filed 05/12/20 Page 2 of 3




with Mr. Ahn’s diabetes). Id. (listing underlying medical conditions as posing high risk,

“particularly if not well controlled”).

       Mr Ahn was taken to the hospital on March 16, 2020 for treatment relating to a mass that

was found in his lung. A follow-up appointment is scheduled next month.

       In denying Mr. Ahn’s motion for a temporary restraining order directing his release,

Judge Donato found that evidence of his medical vulnerability was lacking, and his “senior age”

was not “a basis in [itself] for ordering release now.” Ahn, et al. v. Barr, No. 20-2604 JD, ECF

22 at 5 (N. D. Cal. May 4, 2020).
13. Felony or Misdemeanor Convictions, Including Date and Offense:

       Mr. Ahn was convicted on June 25, 2013 of attempted murder (California Penal Code

§ 187(a)), with an enhancement for use of a firearm (California Penal Code § 12022.5(a)). He

was sentenced to ten years imprisonment, and is subject to mandatory detention per 8 U.S.C.

§1226(c). In denying Mr. Ahn’s motion for a temporary restraining order directing his release,

Judge Donato found, inter alia, that he was convicted of a “serious offense[].” Ahn, No. 20-2604

JD, ECF 22 at 6 (N. D. Cal. May 4, 2020). 3

       Alameda County’s documentation of probable cause for Mr. Ahn’s arrest was submitted

to the Ahn court. The documentation stated that, on October 10, 2011, Mr. Ahn parked in front

of a business in San Leandro, California, leaving the car running and unlocked. He then entered
the business with a roll of duct tape, a microcassette recorder, and a .32 caliber semiautomatic

pistol. He locked the door behind him, grabbed the victim’s cell phone, aimed the gun at her,

and told her that he was going to kill her. The victim screamed for help, and two individuals

came to the locked door. Mr. Ahn beat the victim with the gun and his fists, and kicked her. She

was able to break free and unlock the door, allowing the two individuals to enter. Mr. Ahn then



       3
         Judge Donato mistakenly stated that Mr. Ahn had been convicted of second-degree
murder; his conviction was actually for attempted murder, as the government’s filings in the Ahn
case specified. See Ahn, No. 20-2604 JD, ECF 22 at 6 (N. D. Cal. May 4, 2020). In any event,
the order denying the TRO as to Mr. Ahn also denied a TRO as to another petitioner whose
conviction was correctly stated as being for attempted murder. Id.


                                                 2
         Case 3:20-cv-02731-VC Document 151-2 Filed 05/12/20 Page 3 of 3




pointed the gun at the face of one of the individuals and said that he was going to kill him. The

other individual was able to get the gun away from Mr. Ahn, who fired a shot at the two

individuals, but missed. The female victim suffered bruises, nausea, and dizziness, and was

taken to the hospital. After his arrest, Mr. Ahn attempted suicide in a holding cell. An apparent

suicide note and other writings expressing Mr. Ahn’s intention to kill the victim were later found

in his car and at the business.

       According to the probation officer’s report, which was submitted to the Ahn court, the

victim reported that Mr. Ahn stated he was going to kill her once he was released from custody.




                                                3
